DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2016/0134832) and further in view of Oh et al (US 9736507).
For claim 1, Yamamoto et al teach a decoding system that decodes a video stream, which is encoded video information, comprising: 
a decoder that acquires the video steam and generates decoded video information by decoding the video stream (e.g. figure 2 or figure 4, “decoding processing”); 
a maximum luminance information acquirer (e.g. figure 2, “Parameter extraction (from SEI)”) that acquires, in a case where a dynamic range of luminance of the video stream is a second dynamic range that is wider than a first dynamic range, maximum luminance information indicating the maximum luminance of the video stream from the video stream (e.g. paragraphs 105-107: “In such a case the reproduce device 2 outputs, together with the data of the HDR video, data representing the brightness characteristic of the master HDR video to the display device 3” HDR video has greater luminance than the STD video, so HDR has the Maximum luminance in these two type of video); and 
an outputter that outputs the decoded video information along with the maximum luminance information (e.g. see above), 
wherein, in a case where the dynamic range of luminance of the video stream is expressed by the maximum luminance of all pictures in the video stream as the maximum luminance information (e.g. figure 13, Each “Clip” is a AV stream, paragraph 107: “…when the display device 3 includes an HDR monitor, the reproduction device 2 outputs the data of the HDR video…”), 
the outputter outputs the decoded video information, along with the maximum luminance information indicating the maximum luminance of all pictures in the video stream (e.g. paragraphs 105-107: “In such a case the reproduce device 2 outputs, together with the data of the HDR video, data representing the brightness characteristic of the master HDR video to the display device 3” HDR video has greater luminance than the STD video, so HDR has the Maximum luminance in these two type of video). 
Yamamoto et al do not further disclose the video stream including, in a case where a dynamic range of luminance of the video stream is a second dynamic range that is wider than a first dynamic range, information which indicates a type of the second dynamic range of the video stream. Oh et al teach the video stream including, in a case where a dynamic range of luminance of the video stream is a second dynamic range that is wider than a first dynamic range, information which indicates a type of the second dynamic range of the video stream (e.g. Fig. 13, Fig. 17, “HDR_dynamic range_type”, also see column 17, lines 32-49: HDR_dynamic_range_type field 0001 or  HDR_dynamic_range_type field 1000).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Oh et al into the teaching of Yamamoto et al to supply proper content according to the luminance expression range of the computer display (e.g. column 1, lines 55-68) to improve the quality of the display content.
Claim 4 is rejected for the same reasons as discussed in claim 1 above.

Examiner’s note, support for this feature is also in the provisional application 61/903,957, page 16, table 4, Embodiment of dynamic range type. See MPEP 2136.03 section III, “The provisional application must also describe, in compliance with pre-AIA  35 U.S.C. 112, first paragraph, or 35 U.S.C. 112(a), the subject matter relied upon in the reference patent or publication to make the rejection.”





For claim 2, Yamamoto et al teach a decoding system that decodes a video stream, which is encoded video information, comprising: 
a decoder that acquires the video steam and generates decoded video information by decoding the video stream (e.g. figure 2 or figure 4, “decoding processing”);
a maximum luminance information acquirer (e.g. figure 2, “Parameter extraction (from SEI)”)  that acquires, in a case where a dynamic {P61564 04498248.DOC}47Attorney Docket No. P61564Panasonic Ref. No. P0623859US05 range of luminance of the video stream is a second dynamic range that is wider than a first dynamic range, maximum luminance information indicating the maximum luminance of the video stream from the video stream (e.g. paragraphs 105-107: “In such a case the reproduce device 2 outputs, together with the data of the HDR video, data representing the brightness characteristic of the master HDR video to the display device 3” HDR video has greater luminance than the STD video, so HDR has the Maximum luminance in these two type of video); and 
an outputter that outputs the decoded video information along with the maximum luminance information (e.g. see above), 
wherein, in a case where the dynamic range of luminance of the video stream is expressed by maximum luminance of all pictures in the video stream and maximum luminance for each of groups made up of one or a plurality of pictures included in the video stream, as the maximum luminance information (e.g. figure 13, Each “Clip” is a AV stream, paragraph 107: “…when the display device 3 includes an HDR monitor, the reproduction device 2 outputs the data of the HDR video…”),
the outputter outputs the decoded video information, along with the maximum luminance information indicating the maximum luminance of all pictures in the video stream and the maximum luminance for each of the groups (e.g. figure 13, each “clip” has an “AV stream”). 
Yamamoto et al do not further disclose the video stream including, in a case where a dynamic range of luminance of the video stream is a second dynamic range that is wider than a first dynamic range, information which indicates a type of the second dynamic range of the video stream. Oh et al teach the video stream including, in a case where a dynamic range of luminance of the video stream is a second dynamic range that is wider than a first dynamic range, information which indicates a type of the second dynamic range of the video stream (e.g. Fig. 13, Fig. 17, “HDR_dynamic range_type”, also see column 17, lines 32-49: HDR_dynamic_range_type field 0001 or  HDR_dynamic_range_type field 1000).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Oh et al into the teaching of Yamamoto et al to supply proper content according to the luminance expression range of the computer display (e.g. column 1, lines 55-68) to improve the quality of the display content.

Claim 5 is rejected for the same reason as discussed in claim 2 above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484